DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael P. Wiersch (Registration No.: 55,996) on Tuesday, May 31, 2022.

The application has been amended as follows: 
Claim 4: The lens module as described in claim 1, wherein the base comprises a substrate and a frame fixed on the substrate, the substrate and the frame together define a receiving space for receiving the lens holder, and wherein the frame has a square shape and comprises four side plates arranged along a periphery, a limit hole is defined between every two adjacent side plates of the fours side plates, and each of the four connecting portions of the lens holder is located in a corresponding limit hole.
Claim 11: The lens module as described in claim 1, further comprising a housing, wherein the base is installed in the housing.
Claim 12: (Cancelled)
Claim 15: (Cancelled)

Response to Amendment
The amendment to Claim 1 and the cancellation of Claims 2 and 3, filed 05/11/2022, are acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Page 5 of 6 through 6 of 6, filed 05/11/2022, with respect to Claim(s) 1, 2, 9-11 and 18, have been fully considered and are persuasive.  The 35 USC § 102 rejection of Claim(s) 1, 2, 9-11 and 18 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-11, 13, 14, and 16-18 are allowed.
The following is an examiner' s statement of reasons for allowance:
With respect to Claim 1, though Gomyo (US 2018/0031859 A1) discloses “a lens module (title and abstract), comprising a base (7, Figure 1), a lens holder (2, Figure 1) and a support assembly (4, Figure 1) configured to support the lens holder; wherein the lens holder (2, Figure 1) is suspended in the base (7, Figure 1) through the support assembly (4, Figure 1) and comprises at least two connecting portions (the upper leaf spring 4A is divided into two, ¶[0048]) configured to be fixedly connected to the support assembly (4, Figure 1), each of the at least two connecting portions is provided with a groove (4A has recesses in all four corners, see Figure 1), and a buffering member (W9, Figure 1) is provided in the groove, and wherein the support assembly (4, Figure 1) comprises at least two support members (there are four of 5 (one in each corner of 4), Figure 1), and each of the at least two support members (there are four of 5 (one in each corner of 4), Figure 1) has one end connected to the groove (4A has recesses in all four corners, see Figure 1) of one of the at least two connecting portions (wire insertion process, ¶[0146]) through the buffering member (W9, Figure 1) provided in the groove (4A has recesses in all four corners, see Figure 1) and the other end fixed to the base (7, Figure 1);” Gomyo fails to teach or suggest the aforementioned combination further comprising “wherein the one end of the support member extends through the groove, the groove comprises a groove surface, the buffering member comprises a damping adhesive coated on the groove surface, and the damping adhesive covers a portion of the support member located in the groove; wherein the at least two connecting portions comprise four connecting portions provided on four corner portions of the lens holder, respectively, and wherein the at least two support members comprise four support members, and the four support members are fixedly connected to the four connecting portions in one-to-one correspondence.”
With respect to claims 4-11, 13, 14, and 16-18, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        May 31, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872